Case 4:21-cv-01194 Document 1-1 Filed on 04/12/21 in TXSD Page 1 of 15




                   EXHIBIT A
Case 4:21-cv-01194 Document 1-1 Filed on 04/12/21 in TXSD Page 2 of 15




                EXHIBIT A-1
Case 4:21-cv-01194 Document 1-1 Filed on 04/12/21 in TXSD Page 3 of 15

                 2021-15615 / Court: 269




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
         ial
       fic
    of
  Un
Case 4:21-cv-01194 Document 1-1 Filed on 04/12/21 in TXSD Page 4 of 15




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
         ial
       fic
    of
  Un
Case 4:21-cv-01194 Document 1-1 Filed on 04/12/21 in TXSD Page 5 of 15




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
         ial
       fic
    of
  Un
Case 4:21-cv-01194 Document 1-1 Filed on 04/12/21 in TXSD Page 6 of 15




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
         ial
       fic
    of
  Un
Case 4:21-cv-01194 Document 1-1 Filed on 04/12/21 in TXSD Page 7 of 15




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
         ial
       fic
    of
  Un
Case 4:21-cv-01194 Document 1-1 Filed on 04/12/21 in TXSD Page 8 of 15




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
         ial
       fic
    of
  Un
Case 4:21-cv-01194 Document 1-1 Filed on 04/12/21 in TXSD Page 9 of 15




                EXHIBIT A-2
    Case 4:21-cv-01194 Document 1-1 Filed on 04/12/21 in TXSD Page 10 of 15                              4/12/2021 9:40 AM
                                                                              Marilyn Burgess - District Clerk Harris County
                                                                                                   Envelope No. 52345023
                                                                                                   By: PAM ROBICHEAUX
                                                                                                  Filed: 4/12/2021 9:40 AM

                                      CAUSE NO. 2021-15615

EVELYN MARSHALL, DEBRA PAYTON- §                             IN THE DISTRICT COURT OF
MALONE, and WILLIE MALONE,     §
                               §
           Plaintiffs,         §
                               §
v.                             §                              HARRIS COUNTY, TEXAS
                               §
INTERCONTINENTAL TERMINALS     §
COMPANY, LLC,                  §
                               §
           Defendant.          §                             269th JUDICIAL DISTRICT

         DEFENDANT INTERCONTINENTAL TERMINALS COMPANY LLC’S
            MOTION TO TRANSFER VENUE AND, SUBJECT THERETO,
                          ORIGINAL ANSWER

                  Defendant Intercontinental Terminals Company LLC, incorrectly sued as

Intercontinental Terminals Corporation, LLC (“Defendant”) files its Motion to Transfer Venue

and, subject thereto, Original Answer to Plaintiffs’ Original Petition (the “Petition”).

                                 I.     Motion to Transfer Venue

                  Pursuant to Rule 257 of the Texas Rules of Civil Procedure, Defendant

respectfully requests that venue for this action be transferred from Harris County to another

county of proper venue under the Texas Civil Practice and Remedies Code. Defendant will

supplement the record with a brief in support of its motion and necessary affidavit upon

completion of sufficient discovery.

                                      II.     General Denial

                  Pursuant to Rule 92 of the Texas Rules of Civil Procedure, Defendant generally

denies the allegations and claims set forth in Plaintiffs’ Petition and demands strict proof thereof

by a preponderance of the credible evidence, as required by the Constitution and laws of the

State of Texas.
    Case 4:21-cv-01194 Document 1-1 Filed on 04/12/21 in TXSD Page 11 of 15




                                   III.    Affirmative Defenses

               1.      Plaintiffs fail to state a claim upon which relief can be granted.

               2.      Plaintiffs’ claims are barred because Plaintiffs lack standing to bring, in

whole or in part, the claims alleged in the Petition.

               3.      Defendant asserts the defense of contributory or comparative negligence

to the extent that the damages and injuries alleged in Plaintiffs’ Petition were legally and

proximately caused, in whole or in part, by the negligence, fault, negligence per se, and other

culpable conduct of other persons or parties who failed to exercise the requisite degree of care

and caution, entitling Defendant to have the Court and jury apply the doctrine of comparative

negligence established by Tex. Civ. Prac. & Rem. Code § 33.001 et seq. to reduce any judgment

against it by the degree of negligence or fault attributable to any other person, party, or

responsible third party.

               4.      Defendant asserts the defense of superseding or intervening cause to the

extent that the damages and injuries alleged in Plaintiffs’ Petition were legally and proximately

caused by separate and independent events or agencies that were not the result of Defendant’s

actions or reasonably foreseeable to Defendant or within its control.

               5.      Defendant denies that the alleged injuries of Plaintiffs were proximately

caused by any alleged act or omission of Defendant.

               6.      As an affirmative defense, the evidence may show that one or more claims

of Plaintiffs are barred in whole or in part by the failure to mitigate damages.

               7.      As an affirmative defense, the evidence may show that one or more of

Plaintiffs’ claims are barred in whole or in part by the doctrine of waiver.

               8.      All conduct and activities of Defendant, as alleged in the Petition,

conformed to applicable statutes, government regulations, government-issued permits, and


                                                  2
    Case 4:21-cv-01194 Document 1-1 Filed on 04/12/21 in TXSD Page 12 of 15




industry standards based upon the state of knowledge at the time alleged in the Petition and/or

were taken at the specific direction of or in conjunction with or with approval or ratification by

federal, state, and/or local governmental authorities.

               9.      Alternatively, should any amount be cast against Defendant in judgment,

Defendants are entitled to a credit and off-set for any and all payments made to Plaintiffs for any

purpose arising out of the incident and/or claims made the subject of this litigation, including,

but not limited to, settlement credits.

               10.     Defendant reserves the right to assert other affirmative defenses, cross-

claims, and designations of responsible third parties as discovery proceeds.

                                      IV.     Right to Amend

               Defendant reserves the right to amend this Answer.

                                      V.     Request for Jury

               Defendant requests a trial by jury and will pay the required fee in accordance with

the deadlines imposed by the Texas Rules of Civil Procedure.

                                            VI.   Prayer

               Defendant requests that this Court, after trial or final hearing of this case, enter

judgment in Defendant’s favor, that Plaintiffs take nothing by reason of this suit, and that the

Court award Defendant its costs of court and expenses and all other relief to which it is entitled.




                                                  3
Case 4:21-cv-01194 Document 1-1 Filed on 04/12/21 in TXSD Page 13 of 15




                                Respectfully submitted,

                                BAKER BOTTS L.L.P.

                                By: /s/ Russell C. Lewis
                                      Russell C. Lewis
                                      Texas Bar No. 24036968
                                      Michael S. Goldberg
                                      Texas Bar No. 08075800
                                      Benjamin Gonsoulin
                                      Texas Bar No. 24099682
                                      Kelly Hanen
                                      Texas Bar No. 24101862
                                      Elizabeth Furlow
                                      Texas Bar No. 24109899
                                      One Shell Plaza
                                      910 Louisiana Street
                                      Houston, Texas 77002-4995
                                      Telephone: (713) 229-1767
                                      Facsimile: (713) 229-2867
                                      russell.lewis@bakerbotts.com
                                      michael.goldberg@bakerbotts.com
                                      ben.gonsoulin@bakerbotts.com
                                      kelly.hanen@bakerbotts.com
                                      elizabeth.furlow@bakerbotts.com




                                   4
Case 4:21-cv-01194 Document 1-1 Filed on 04/12/21 in TXSD Page 14 of 15




                                PHELPS DUNBAR LLP

                                By: /s/ Ivan M. Rodriguez
                                      Ivan M. Rodriguez
                                      Texas Bar No. 24058977
                                      Marc G. Matthews
                                      Texas Bar No. 24055921
                                      J. Alan Harrell
                                      Texas Bar No. 24114609
                                      910 Louisiana Street, Suite 4300
                                      Houston, Texas 77002
                                      Telephone: (713) 626-1386
                                      Telecopier: (713) 626-1388
                                      ivan.rodriguez@phelps.com
                                      marc.matthews@phelps.com
                                      alan.harrell@phelps.com

                                ATTORNEYS FOR DEFENDANT
                                INTERCONTINENTAL TERMINALS
                                COMPANY LLC




                                   5
    Case 4:21-cv-01194 Document 1-1 Filed on 04/12/21 in TXSD Page 15 of 15




                               CERTIFICATE OF SERVICE

               This certifies that a copy of the above and foregoing was sent by electronic mail
to the following counsel of record on this 12th day of April 2021:

Roger L. Merrill
Merrill & Associates
1770 Saint James Place, Suite 410
Houston, Texas 77056
Telephone: (713) 914-0830
Facsimile: (713) 588-8999
rlm01@swbell.net


                                            /s/ Russell C. Lewis
                                            Russell C. Lewis




                                               6
